People v Williams (2014 NY Slip Op 07694)





People v Williams


2014 NY Slip Op 07694


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-04256
 (Ind. No. 220/12)

[*1]The People of the State of New York, respondent,
vSheila Williams, appellant.


Neal D. Futerfas, White Plains, N.Y., for appellant.
Adam B. Levy, District Attorney, Carmel, N.Y. (David M. Bishop of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Putnam County (Reitz, J.), rendered March 21, 2013, convicting her of criminal possession of stolen property in the third degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of her right to appeal precludes review of her claim that the sentence imposed was excessive (see People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 253; People v Muniz, 91 NY2d 570, 575; People v Seaberg, 74 NY2d 1, 11).
The defendant's remaining contention is without merit.
MASTRO, J.P., CHAMBERS, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court